149

8.

CONTRAT D'ASSISTANCE
TECHNIQUE ET FINANCIERE
« ATF >»
150

CONTRAT D'ASSISTANCE TECHNIQUE ET
FINANCIERE
« ATF »

1. Historique

Ce contrat a été signé en date du 30 décembre 2003 entre l'OKIMO et BORGAKIM
MINING SPRL en exécution de l'article 16 du contrat d'amodiation signé entre les
précités le 11 juillet 2005 avec effet rétroactif au 10 mai 2003.

Il a comme objet principal la réhabilitation de certaines infrastructures existantes de
l'OKIMO (article 3) que sont :

o La mine de DURBA ;
© L'usine de broyage de DURBA ;
o La centrale hydroélectrique de N’ZORO.

Ce contrat devait amener l'OKIMO à relancer ses activités de production des mines
d'or dans la concession 38 en vue de remplir ses obligations socio-économiques.

En outre, l'article 4 de ce contrat renseigne que BORGAKIM MINING SPRL devait
réaliser des travaux de recherche, de prospection, de sondage et d'exploitation
et/ou d'évaluation des réserves sur les sites identifiés par l'OKIMO et non encore
explorés ou sur les gisements partiellement exploités en vue de la constitution des
réserves économiquement exploitables pour garantir la poursuite de l’activité de
production de l'OKIMO et de justifier les investissements nouveaux à réaliser dans la
zone explorée.

Les travaux susvisés portent essentiellement sur la partie de la concession 38 non
amodiée avec possibilité de l'étendre à d’autres sites miniers de l'OKIMO.
151

2. Aspects juridiques
2.1. Nature juridique

L'article 3 parle de la réhabilitation des infrastructures minières existantes tandis
que l’article 4 renseigne que BORGAKIM MINING SPRL devait faire des travaux de
recherche, de prospection et d'évaluation des réserves avec possibilité de devenir
associée de l'OKIMO dans le partage de la production en fonction de 30% pour
OKIMO et 70% pour BOGAKIM MINING SPRL.

La Commission relève qu'il s'agit d’un contrat de service.

2.2. Validité du contrat
1°. Par rapport à la qualité des signataires

L'OKIMO a été représenté par Messieurs Cosma WILUNGULA BOLONGELWA et
Henri  MUTOMBO M. KALUBI, nommés par Arrêté Ministériel n°
003/CAB/MIN/PRESIREP/2001 du 12 août 2001 du Ministre à la Présidence de la
République en qualité de Chargé des Missions et Chargé des Missions adjoint,
désignés aux fonctions de Délégué Général a.i. et Délégué Général adjoint a.i.
suivant lettre n° 885/MINPF/JM/2003 du 30 décembre 2003 du Ministre du
Portefeuille.

La Commission relève le défaut de qualité dans le chef des signataires de ce contrat
du coté OKIMO.

En effet, au lieu d'être nommés par Arrêté Ministériel, ces personnes l'ont été par
simple lettre du Ministre de Portefeuille.

Le problème de qualité ne se pose pas dans le chef des signataires du côté de
BORGAKIM en ce que Messieurs Reginald GILLARDS représentés par William
DAMSEAUX et Jean Claude DAMSEAUX qui ont signé pour le compte de BORGAKIM
ont agit conformément à ses statuts.
152
2°. Par rapport à l'autorisation de la tutelle
La Commission note qu'il n'existe aucune indication à ce propos.
2.3. Durée du contrat

L'ATF a été conclu pour une durée indéterminée alors qu'il aurait dû être limité dans
le temps en fonction de l'exécution des travaux et du paiement du montant de la
rémunération des dépenses effectuées par BORGAKIM MINING SPRL conformément
à l'article 4.

3. Aspects techniques

La Commission relève après descente sur terrain que la réhabilitation de l'usine de
broyage de Durba et la Centrale Hydroélectrique de N'’ZORO et la même mine de
Durba, n'a jamais eu lieu.

BORGAKIM avance les raisons ci-après pour justifier cette inexécution du contrat
dans son chef:

+ La vétusté et l'état de délabrement très avancé de l'usine de Durba. Il estime
que sa réhabilitation coûterait plus chère que la construction d'une nouvelle
usine.

C'est pourquoi, il a envisagé un Plan intérimaire consistant à doter l'OKIMO
d'une unité modulaire avant la construction d'une nouvelle usine. Mais cette
démarche n’a pas été approuvée par la Direction Générale de l'OKIMO ;

e Quant à la centrale hydroélectrique de N’ZORO, elle est entretenue par le
partenaire mais travaille en deçà de sa capacité avec une alimentation limitée
au territoire de Watsa et du camp OKIMO.

4. Aspects financiers

Le contrat prévoit une répartition du revenu de la production en fonction de 30%
pour OKIMO et 70% pour BORGAKIM MINING SPRL. Cette répartition ne repose sur
aucun paramètre rationnel. Car, à ce niveau, les contractants n'ayant pas encore
réalisé les travaux d'étude de faisabilité ne connaissent ni la valeur de l'apport de
l'OKIMO ni les dépenses de BORGAKIM.
153

Il s'agit de la répartition des revenus de la production future de l'OKIMO sur la
partie non amodiée de la concession 38.

Au terme de l'examen du contrat ATF, la Commission formule les recommandations
suivantes:

e Exiger du partenaire (BORGAKIM) le respect de ses engagements prévus à
l'article 3 du contrat ;

°_ Séparer le contrat de service du contrat d'amodiation (article 4) ;

°_ Clarifier la situation de la dette de l'OKIMO envers BORGAKIM.
